Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to because Figures 1A-1B (see page 11 of specification) and Figure 21 (see page 6 of the specification) are referred to as cross sectional views but hatching is not utilized to indicate the sectioned portions as required; see 37 CFR 1.84(h)(3). Additionally, Figures 5A-5B appear to be sectional views but also lack hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Objections
Claim 24 is objected to because of the following informalities:  
On line 2 of claim 24, the language “aberrations induced are based on subject response to photic phenomena” is grammatically awkward in that “based on subject response” is considered to be awkward.  In order to overcome this objection, the Examiner suggests changing “subject” to ---the subject’s---.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The language “configured to” along with a function is utilized in claims 19-23 and 31.  However, the language does not invoke Section 112(f) because it is associated with sufficient structure to take it out of such an interpretation.
	“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” (see MPEP 2111.04 (II), second paragraph)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 2-3 of both claims 25 and 26, the alterative language is considered improper because the listed alternatives are not clear options of each other; see MPEP 2117 (I), second paragraph.  In order to overcome this objection, the Examiner suggesting changing “and profile” (claim 25) to ---or profile--- and changing “and higher” (claim 26) to ---or higher---.  
Regarding claim 28, lines 2-3, “the peripheral part” lacks clear antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 19, 20, and 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 and 32-33 of copending Application No. 16/837,578 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the spectacle dependence is sufficiently similar to or is encompassed by “photic phenomena” such that the present claims are rendered obvious over the copending claims.  In other words, the photic phenomena are merely types of vision defects that would require spectacles (i.e., spectacle dependency) if not corrected. Since both the presently claimed system and the copending claimed system are designed to perform method that improve vision utilizing the substantially same apparatuses, the Examiner asserts that they are clearly obvious in view of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19-22, 25-27, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, 22-25, 27, 28, and 32 of copending Application No. 16/837,742 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the spectacle dependency of the copending claims is due to poor vision and the present claims utilize system of a pulsed laser coupled to a controller, as does the copending application, to improve a patient’s vision such that it also inherently removes or decreases spectacle dependency.  For this reason, the claim sets are considered to be clearly obvious in vies of each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 and 25-30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zickler et al (US 2010/0082017; hereafter referred to as ZR).  Mapping from base claim 19, ZR anticipates the claim language where:
The system for improving vision of a subject as claimed is disclosed at least in the abstract of ZR;
The pulsed laser system configured to apply laser pulses to an intraocular lens as claimed is disclosed at least in the abstract of ZR;
The configuration to pulse selected areas of an IOL implanted in the eye of a subject to change the refractive index as claimed is disclosed at least in the abstract of ZR;
The control system configured to receive data regarding photic phenomena as claimed is disclosed, among many other places, in the abstract of ZR as the refractive profile data of an eye having the intraocular lens device;
The use of the data received to calculate a pattern of laser pulses to selected areas of the IOL to produce a phase shift as claimed is equivalent or the same as receiving refractive profile information (see the abstract), and/or receiving input data (see paragraph 31), or measurements of the vision (see paragraph 43); the ability to photic phenomena as claimed is inherently met by ZR in that any improvement of vision would inherently compensate for photic phenomena, where photic phenomena is any imperfection in the focusing ability of the IOL implanted eye; the correction of the eye vision problems with a system that corrects the problem of photic phenomena when the vision is returned to near perfection (see paragraphs 7 and 58 of ZR);
The capability to calculate based on the parameters a pattern of laser pulses to selected areas to apply laser pulses as claimed is disclosed at least in paragraph 38, the abstract, and other places throughout the disclosure;
The ability to provide a change in phase profile of the IOL as claimed is considered to be the same as changing the refractive profile or the diffractive profile as disclosed in the abstract and in paragraphs 6, 9, and 60-70 of ZR;
The coupling of the control system to the pulsed laser system as claimed is disclosed at least in the abstract and in paragraph 10 of ZR.
Regarding claim 20, the “compensation” (see claim 19, line 8) of photic phenomena of a halo, starburst, or glare is inherently met by the system of ZR that is fully capable of changing the vision and to improve it.  It is noted that “compensation” does not require complete correction rather only requires the system’s ability to make some change.
Regarding claim 21, the capability to calculate a pattern of laser pulses to selected areas as claimed is described in at least in paragraph 36 of ZR.  The radially dependent phase shift is shown at least in Figure 7 that has radial slip zones (90) where various shifts are made including those described in paragraph 42 of ZR.
Regarding claim 25, the Examiner asserts that the corrections described by ZR are forms of refractive optimizations and profile revisions as claimed.
Regarding claim 26, the refractive index writing capability as claimed is the same as slip lines (90) of Figure 7 and its description, and the correction of astigmatism as claimed is when toric intraocular lenses (see paragraph 29), which are used to compensate of for astigmatism, are corrected.
Regarding claim 27-29, the suggested corrections are for apodization or partial apodization not for refractive optimization or profile revision.
Regarding claim 30, since ZR describes modifying diffractive IOL’s to modify the profile of the lens (see paragraphs 60-70), the Examiner asserts that the capability to eliminate a full diffractive profile exists in the system disclosed by ZR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ZR in view of Knox et al (US 2012/0310223; hereafter referred to as KX).  As .
Regarding claim 23, the sensor as claimed is disclosed in paragraph 44 of ZR and one type of sensor is shown in Figure 2. The sensors are configured to collect data regarding pupil size and location as suggested in paragraph 37 where this data is transmitted to the controller. The data is used to simulate the needed correction to correct for aberrations, in other words all aberration both higher and lower, to induce the IOL to compensate for the photic phenomena; see paragraphs 44, 43, and 7 where the calculations are done prior to implantation implying that at least one simulation is run.
Regarding claim 31, since ZR discloses sensors to measure the visual acuity of the eye before and after the system modifies the eye, the Examiner asserts that the mere iterative, closed-loop correction process to correct higher order aberrations is suggested by the fact that the system is utilized to correct the vision of an eye that has already been corrected by the implantation of an IOL.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al (US 5,728,156), Norris et al (US 2008/0242965) and Zhang (US 6,139,146) are cited as providing in situ modification of IOL’s to redirect light to a functional portion of the retina.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774